Citation Nr: 1117833	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-35 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from April 1992 to September 1992.  He thereafter served with a reserve component until approximately March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that while he initially injured his right knee shortly after his period of ACDUTRA (April 1992 to September 1992), this injury was thereafter aggravated by his Reserves service. He also argues that the initial injury was sustained while preparing for the Reserves. 

A review of the record on appeal does in fact corroborate that the appellant twisted his right knee while running in October 1992, following a period of ACDUTRA. In December 1992, he underwent arthroscopic surgery to repair his injury, and has since been diagnosed as having right knee arthritis. Reserve component records, starting in approximately 1994, document the appellant being repeatedly placed on physical profiles because of the problems caused by his right knee disorder.  

The record does not contain a medical opinion as to whether the appellant's right knee disorder became aggravated by his reserve component service.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002) (holding that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training).  Therefore, the Board finds that a remand to obtain such an opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.303 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

While the appeal is in remand status, VA should also provide the appellant with 38 U.S.C.A. § 5103(a) (West 2002) notice that complies with the United States Court of Appeals for Veterans Claims (Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) because the current notice letters found in the record do not provides him with notice of the laws and regulations governing disability ratings, effective dates, or aggravation.  Likewise, after readjudicating the claim, the agency of original jurisdiction should also provide the appellant with a supplemental statement of the case (SSOC) that includes notice of the laws and regulations governing aggravating an injury while performing active duty for training or while performing inactive duty training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Next, the Board notes that in June 2005 the appellant provided the RO with the name of five doctors who treated him for his right knee disorder.  However, only his records from one of those doctors (Dr. Michael E. Freeman) appears in the record because the appellant did not provide the full address for Dr. Schuler DeJong, because he provided the wrong addresses for Dr. J. Michael Cockrell and Dr. Gilbert R. Holland, and because Dr. Andre J. Fontana did not reply to the document request.  Therefore, while the appeal is in remand status, another attempt should be made to obtain and associate the appellant's records from these doctors with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  In this regard, the appellant's treatment records from any other healthcare provider that has since treated him for his right knee disorder should also be obtained and associated with the record.  Id. 

Lastly, the Board notes that record shows that the appellant served with a reserve component until approximately March 2000.  However, it is not possible from the existing record to specifically identify his total dates of reserve component service or the dates of his INACDUTRA and ACDUTRA during this time.  Therefore, while the appeal is in remand status the agency of original jurisdiction should obtain this information from the appellant's reserve component.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the appellant's reserve component and obtain a comprehensive statement of his total reserve component service as well as his dates of INACDUTRA and ACDUTRA during this time.  All efforts to obtain the requested records should be documented fully in the record.  

2.  The RO/AMC should contact the appellant and, after obtaining new authorization with proper addresses, should once again attempt to obtain all of his treatment records from Dr. Schuler DeJong, Dr. J. Michael Cockrell, Dr. Gilbert R. Holland, and Dr. Andre J. Fontana as well as from any other healthcare provider that has since treated him for his right knee disorder.  All efforts to obtain the requested records should be documented fully in the record.  If any records are not obtained, the appellant should be notified of this fact.

3.  After undertaking the above development to the extent possible to include verifying his service dates, the appellant should be afforded a VA examination by an orthopedist.  The claims file should be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims file.  All indicated tests and studies deemed appropriate by the examiner, including x-rays, must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the appellant, the examiner should provide answers to the following questions:

(a) What are the diagnoses of all of the appellant's current right knee disorder? 

(b) As to each identified right knee disorder, is it at least as likely as not that it was aggravated by his reserve component service?

(c) If aggravation is present, the examiner should provide an opinion, to the extent possible, as to the approximate level of right knee disorder present (i.e., a baseline) before the onset of the aggravation.   

Note 1:  In providing answers to the above questions, the examiner should comment on the physical profiles found in the reserve component records.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

Note 3:  The examiner is also advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

4.  Thereafter, the RO/AMC should provide the appellant with Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with 38 U.S.C.A. § 5103(a) and the Court's holding in Dingess, supra, that includes, among other things, notice of the laws and regulations governing aggravating an injury while performing active duty for training and while performing inactive duty training found at 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including the laws and regulations governing aggravating an injury while performing active duty for training and while performing inactive duty training found at 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

